United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-3104
                          ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                 Darrell Junior Sims,

                        lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                              Submitted: May 25, 2018
                                 Filed: June 5, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       After a jury found Darrell Sims guilty of being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1), the district court1 sentenced him to 120

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
months in prison. Sims’s counsel has moved for leave to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), challenging the sufficiency of
the evidence, the district court’s application of an obstruction-of-justice Guidelines
enhancement, and the district court’s reliance on a prior Illinois controlled-substance
conviction to set Sims’s base offense level.

       We conclude that the witness testimony, the recorded phone calls, the evidence
that the firearms had traveled in interstate commerce, and the stipulation that Sims
had been convicted of a felony were sufficient to support the jury verdict. See United
States v. Spight, 817 F.3d 1099, 1102 (8th Cir. 2016) (standard of review); United
States v. Cowling, 648 F.3d 690, 699-700 (8th Cir. 2011) (stating elements for
§ 922(g)(1) conviction). As to the sentencing issues, we conclude that the district
court did not clearly err in applying the obstruction-of-justice enhancement, see
United States v. Calderon-Avila, 322 F.3d 505, 507 (8th Cir. 2003) (per curiam)
(standard of review), and that the district court did not plainly err in calculating the
base offense level, see United States v. Lovelace, 565 F.3d 1080, 1087 (8th Cir. 2009)
(standard of review); see also United States v. Jones, 882 F.3d 1169 (8th Cir. 2018).

       Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues for appeal. Accordingly, we
grant counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                          -2-